      CASE 0:16-cr-00246-JRT-SER Document 672 Filed 05/15/19 Page 1 of 11



                         UNITED STATES DISTRICT COURT

                              DISTRICT OF MINNESOTA

 UNITED STATES OF AMERICA,                        Criminal No. 16-246(3) (JRT/SER)

                                 Plaintiff,
                                              SENTENCING MEMORANDUM ON
 v.                                           FORFEITURE AND RESTITUTION
 W. JEFFREY TAYLOR,

                                Defendant.


       Erica H. MacDonald, United States Attorney, and Benjamin F. Langner,
       Craig R. Baune, and Surya Saxena, Assistant United States Attorneys,
       UNITED STATES ATTORNEY’S OFFICE, 300 South Fourth Street,
       Suite 600, Minneapolis, MN 55415, for plaintiff.

       William J Mauzy and Casey T. Rundquist, MAUZY LAW PA, 800
       Hennepin Avenue, Suite 800, Minneapolis, MN 55403, for defendant.


       Defendant W. Jeffrey Taylor was found guilty of one count of mail fraud and two

counts of wire fraud. (Verdict, Mar. 8, 2018, Docket No. 418.) On December 20, 2018,

the Court sentenced him to 18 months’ imprisonment, ordered him to pay restitution, and

granted in part and denied in part a Motion for Preliminary Order of Forfeiture brought by

the United States. This memorandum supplements the Court’s determination regarding

forfeiture and restitution.


                                   BACKGROUND

       Taylor was indicted on 16 separate counts.          (3d Superseding Indictment

(“Indictment”), Jan. 8, 2018, Docket No. 298.) Underlying the Indictment were a series of
     CASE 0:16-cr-00246-JRT-SER Document 672 Filed 05/15/19 Page 2 of 11



alleged fraudulent transactions connected to schemes to defraud Taylor’s employer Sonion

A.S. (“Sonion”), and Starkey Laboratories (“Starkey”). Twelve counts related to an

alleged sham entity called Archer Consulting, Inc. (“Archer”) and payments made from

Starkey to Archer, which were then distributed in part to Taylor. (Id. ¶¶ 58–62.) Three

counts related to companies called Archer Acoustics and Claris Investments, which were

controlled in part by Taylor. (Id. ¶ 60.) Finally, one count included a conspiracy charge

against Taylor and his co-defendants, and alleged that the listed actions and companies

were part of one conspiracy to defraud. (Id. ¶¶ 17-56.)

       A jury returned a guilty verdict on three counts, Counts 4, 7, and 19. (Verdict at 1-

3.) Count 4 concerned Taylor’s role in Archer, and alleged that Taylor caused a check in

the amount of $60,000 to be sent from Archer’s bank account, and that this action was in

furtherance of a scheme to defraud Starkey, thereby constituting mail fraud in violation of

18 U.S.C. § 1341. As the Court has previously noted, the jury’s verdict as to the Archer

counts is largely difficult to reconcile. See United States v. Ruzicka, 333 F. Supp. 3d 853,

873 (D. Minn. 2018) (noting that some of the Archer conduct for which the jury convicted

Taylor “is effectively indistinguishable” from other Archer conduct on which the jury

acquitted Taylor). Counts 7 and 19 concerned Taylor’s role in Archer Acoustics.

       Before sentencing, the United States filed a Motion for a Preliminary Order of

Forfeiture, seeking the forfeiture of property and money Taylor obtained as a result of his

fraudulent schemes. (Mot. for Prelim. Order of Forfeiture, Dec. 3, 2018, Docket No. 577.)

Specifically, the United States requested the forfeiture of all funds and holdings in Paychex

Retirement Services 401(k) Profit Sharing Plan and Trust (the “401k”), Plan Number


                                            -2-
     CASE 0:16-cr-00246-JRT-SER Document 672 Filed 05/15/19 Page 3 of 11



153205; a money judgment in the amount of $3,152.759.48; a general order of forfeiture,

and an order authorizing discovery to locate additional assets that may be subject to

forfeiture. (Id. at 1.)

       The United States argued that the 401k and the money judgment are subject to

forfeiture because they represent the proceeds of the criminal activity for which Taylor was

convicted on Count 4, the Archer scheme. (Id. at 6-15.)          The United States also, in

preparation for sentencing, submitted restitution requests from Starkey and Sonion.

Starkey requested restitution from Taylor in the amount of $7,651,189.73, based in part on

the money Taylor received from the alleged Archer scheme. (Presentence Investigation

Report (“PSR”) ¶ 72, Nov. 16, 2018, Docket No. 556.) Sonion sought restitution in the

amount of $1,769,178.34. (Id. ¶ 73.)


                                       DISCUSSION


I.     FORFEITURE

       Under 18 U.S.C. § 981, “[a]ny property, real or personal, which constitutes or is

derived from proceeds traceable to a violation of” the mail and wire fraud statutes is subject

to forfeiture. See 18 U.S.C. § 981(a)(1)(C); see also 18 U.S.C. § 1956(c)(7)(a); 18 U.S.C.

§ 1961(1); and 28 U.S.C. § 2461(c). “[I]f the government seeks forfeiture of specific

property, the court must determine whether the government has established the requisite

nexus between the property and the offense.” Fed. R. Crim. P. 32.2(b)(1)(A). “The

government must prove the elements of forfeiture under 18 U.S.C. § 982(a)(1) by

a preponderance of the evidence.” United States v. Beltramea, 785 F.3d 287, 290 (8th Cir.


                                             -3-
     CASE 0:16-cr-00246-JRT-SER Document 672 Filed 05/15/19 Page 4 of 11



2015) (citations omitted). The same standard applies to forfeiture under 28 U.S.C. §

2461(c). Id. Forfeiture is therefore proper when a court finds by a preponderance of the

evidence that the property requested is traceable to the violation of a convicted crime for

which forfeiture is authorized.

       The main dispute between the United States and Taylor involves the forfeiture based

on Count 4. The United States argues that, because Count 4 charged Taylor with partaking

in a scheme to defraud Starkey through Archer, and because courts have held that all

proceeds from a scheme to defraud—not just the proceeds from convicted charges—are

forfeitable, the IRA account and the money judgment are proper subjects of forfeiture.

Taylor argues that, because he was acquitted on eleven of twelve counts regarding Archer,

forfeiture of the amounts the United States requests is improper.

       The United States cites case law from outside of the Eighth Circuit for the

proposition that forfeiture of all the proceeds obtained from a scheme to defraud—not just

the proceeds of a count of conviction—are subject to forfeiture, and that this rule extends

even to proceeds tied to conduct for which a defendant was acquitted. 1 It argues that the

Eighth Circuit’s rulings on forfeiture statutes other than the one at issue here signal that the

Eighth Circuit has accepted the concept that proceeds from acquitted charges may be

subject to forfeiture.




       1
          The United States cites United States v. Lo, 839 F.3d 777(9th Cir. 2016); United
States v. Cox, 851 F.3d 113 (1st Cir. 2017); and United States v. Venturella, 585 F.3d 1013
(7th Cir. 2009).

                                              -4-
     CASE 0:16-cr-00246-JRT-SER Document 672 Filed 05/15/19 Page 5 of 11



       The Court agrees it is likely that the Eighth Circuit would join the circuit courts that

have explicitly held that proceeds stemming from acquitted counts may be subject to

forfeiture under 18 U.S.C. § 981. Nevertheless, the United States still must prove by a

preponderance of the evidence that the funds in the IRA account and the $2,714,628.95 it

seeks through a money judgment are directly traceable to Count 4.

       The United States, in attempting to meet its burden, argues that the mailing

underlying Count 4 constituted just one execution of a larger scheme to defraud Starkey

through Archer. Count 4 charged Taylor with mail fraud, and was based on a February 3,

2015 check sent from Archer to Paychex Retirement Services in the amount of $60,000.

The United States argues that this one execution of mail fraud is indicative of the entire

Archer scheme, which allegedly started in 2006 and ran through 2015, and that all the

Archer payments are subject to forfeiture. In support, it submitted extensive financial

documentation tracing the various payments made from Starkey to Archer, and from

Archer to Taylor. (See Decl. of J. Matthew Snell, Dec. 3. 2018, Docket No. 578.)

       However, the United States has not proven by a preponderance of the evidence that

all of the money obtained by Taylor from Archer between 2006 and 2015 is directly

traceable to the illegal scheme underlying Count 4. As the Court previously noted, “the

full nature of the [Archer] scheme is difficult to discern.” Ruzicka, 333 F. Supp. 3d at 873.

That statement remains true. While the jury determined that Taylor engaged in a scheme,

and that the February 3 mailing was a part of that scheme, it is not clear to the Court by a

preponderance of the evidence that the mailing underlying Count 4 was one part of a

broader scheme that lasted nonstop from 2006 to 2015.


                                             -5-
     CASE 0:16-cr-00246-JRT-SER Document 672 Filed 05/15/19 Page 6 of 11



       Clearly, the jury was also unsure of what place the February 3 mailing had in the

larger scheme. As noted, the jury acquitted Taylor of eleven other mail and wire fraud

counts that related to the payments Archer received. Those counts were based on mailings

and wirings spanning from 2012 to 2015, which the government argues only encompassed

part of the entire scheme. Despite the limited time period underlying the charged conduct,

the jury did not find that Taylor was guilty for any of those additional mailings or wirings,

even though the conduct was nearly identical to the conduct underlying Count 4.

       While the jury’s determinations are not dispositive of the issue of forfeiture, they do

indicate the substantial confusion surrounding the Archer scheme, including how long or

wide-reaching it may have been. For that reason, the Court does not find that the United

States has proven by a preponderance of the evidence that all the Archer proceeds were

tied to the scheme charged in Count 4, and does not believe it is appropriate to speculate

as to when the scheme underlying the Count 4 conviction started or what conduct it

encompassed. As Taylor has pointed out, there was significant evidence produced at trial

that Bill Austin knew of Archer Consulting for some time, knew that Taylor was involved

with Archer, and knew that Starkey was paying Archer for various reasons. Additionally,

the indictment acknowledged that from 2006 to 2010 Taylor and his co-defendant Jerry

Ruzicka, through Archer, billed Starkey for commissions, but from 2010 to 2015 billed

Starkey for consulting. While the United States summarily contends that all of the Archer

payments were part of the scheme as charged in Count 4, the Court does not find that they

have proven as much by a preponderance of the evidence. Accordingly, the Court will




                                             -6-
      CASE 0:16-cr-00246-JRT-SER Document 672 Filed 05/15/19 Page 7 of 11



only grant forfeiture on Count 4 for $30,000, encompassing the amount charged in that

Count and attributable to Taylor.


II.    RESTITUTION

       The Mandatory Victims Restitution Act (“MVRA”) applies to this case. 18 U.S.C.

§§ 3663A, 3664. As its name suggests, the MVRA makes restitution mandatory when it

applies. The MVRA provides that “the court shall order . . . that the defendant make

restitution to the victim” of property crimes. Id. § 3663A(a)(1), (c)(1)(A)(ii).

       For MVRA purposes, a “victim” is one who is “directly and proximately harmed as

a result of the commission of [the] offense,” including one who is “directly harmed by the

defendant’s criminal conduct in the course of the scheme, conspiracy, or pattern.” Id. §

3663A(a)(2). “Any dispute as to the proper amount or type of restitution shall be resolved

by the court by the preponderance of the evidence. The burden of demonstrating the amount

of the loss sustained by a victim as a result of the offense shall be on the attorney for the

Government.” Id. § 3664(e).

       A. Restitution to Starkey

       The PSR recommends granting restitution to Starkey in the amount of

$7,651,189.73, based on Taylor’s conviction on Count 4. However, for the same reasons

the Court rejected much of the United States’ forfeiture demand regarding the Archer

scheme, the Court finds that the United States has not shown by a preponderance of the

evidence that all of the $7,651,189.73 is linked to Count 4, the only count of conviction for

Archer conduct. At most, the Court would award $60,000 to Starkey based on Taylor’s



                                             -7-
        CASE 0:16-cr-00246-JRT-SER Document 672 Filed 05/15/19 Page 8 of 11



conviction on Count 4. However—as discussed at the sentencing hearing—because the

United States is already receiving $60,000 in forfeiture from Ruzicka and Taylor and may

apply that amount to Taylor’s restitution, the Court will not grant Starkey restitution for

any of the conduct related to Count 4.

         B. Restitution to Sonion

         Sonion submitted a restitution request in the amount of $1,769,178.34. (PSR ¶ 73.)

A large portion of the request incorporates legal fees that Sonion incurred for its

involvement with this case. Taylor objects to the inclusion of those legal fees.

         “As a general matter, a victim's legal and investigatory fees are recoverable as

restitution in a criminal case.” United States v. Hogeland, Crim. No. 10-0061 PJS/AJB,

2012 WL 4868904, at *3 (D. Minn. Oct. 15, 2012) (citing United States v. Stennis-

Williams, 557 F.3d 927, 930 (8th Cir. 2009). However, as in Hogeland, the United States

has not provided any evidence to support Sonion’s requested restitution for legal fees, “and

thus the Court is unable to determine whether that figure accurately represents the fees and

expenses” Sonion incurred. Id. Accordingly, the Court does not find the United States

proved by a preponderance of the evidence that Sonion is entitled to restitution for legal

fees.

         Removing the legal fees and other non-reimbursable requests Sonion submitted,

Sonion’s request is narrowed to $338,310.14. This amount is based on Taylor’s two

convictions (Counts 7 and 19) for his role in the Archer Acoustics scheme, which worked

to defraud Sonion. Taylor objects to this request. He argues that, although Taylor gained

as a result of the Archer Acoustics scheme, Sonion did not suffer a loss. And, because


                                             -8-
     CASE 0:16-cr-00246-JRT-SER Document 672 Filed 05/15/19 Page 9 of 11



restitution is meant to restore a victim, Taylor argues that no restitution should be awarded.

However, the Court has previously rejected a similar argument, and found that “even if

Taylor did bring additional business to Sonion, his ‘cut’ represented profits that Sonion

could have earned had Taylor brought in the business as President of Sonion U.S. instead

of as co-owner of Archer Acoustics,” and that although Taylor brought profits to Sonion,

“the total profit may have been lower than it could have been had Taylor brought in those

customers by negotiating deals on behalf of Sonion.” Ruzicka, 333 F. Supp. 3d 853, 889

(D. Minn. 2018). Accordingly, the Court finds that Taylor’s role in Archer Acoustics

caused Sonion a loss, and that the United States proved as much by a preponderance of the

evidence.

       On top of Sonion’s request, the PSR and the United States argue that Sonion is owed

an additional $358,582.24. This additional amount comes from Taylor’s operation of

another company, Claris Investments. The United States argues that Claris operated in a

similar manner as Archer Acoustics and was used to defraud Sonion. Taylor’s operation

of Claris was the subject of Count 6, of which he was acquitted.

        The Court does not find that the United States proved by a preponderance of the

evidence that the Claris amounts are sufficiently tied to a count of conviction to order

restitution. The United States argues that Claris and Archer Acoustics were both operated

as part of one larger scheme to defraud Sonion. However, the jury acquitted Taylor for his

Claris conduct. Although the acquittal is not dispositive of the restitution question here, it

is indicative of the fact that the United States has not sufficiently shown that the two

companies operated as one scheme. Accordingly, the Court will limit Sonion’s restitution


                                             -9-
    CASE 0:16-cr-00246-JRT-SER Document 672 Filed 05/15/19 Page 10 of 11



amount to that which it requested, minus the legal fees and other non-reimbursable

amounts, and award Sonion, $338,310.14, owed jointly and severally with Ruzicka.


                                       ORDER

      Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:

      1. The United States’ Motion for a Preliminary Order of Forfeiture as to Defendant

         Taylor [Docket No. 577] is GRANTED in part and DENIED in part.

      2. Pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), Defendant Taylor

         is ordered to forfeit $30,000 of funds or other holdings from a Paychex

         Retirement Services 401(k) Profit Sharing Plan and Trust, Plan Number 153205,

         in the name of Archer Consulting Inc.

      3. Taylor must also forfeit any property which constitutes or is derived from

         proceeds traceable to the offenses for which he has been convicted, which

         property has not yet been identified or located.

      4. The United States may take discovery to identify additional assets potentially

         subject to forfeiture.

      5. The Court shall retain jurisdiction to enforce this Order and will amend it if

         additional specific property is identified pursuant to Federal Rule of Criminal

         Procedure 32.2(b)(2)(C).

      6. The United States’ Motion for a Preliminary Order of Forfeiture is DENIED as

         to the $3,152.759.48 money judgment against Taylor.



                                          -10-
    CASE 0:16-cr-00246-JRT-SER Document 672 Filed 05/15/19 Page 11 of 11



      7. Taylor is ordered to pay restitution to Sonion A.S. in the amount of $338,310.14,

         owed jointly and severally with Jerome C. Ruzicka.




DATED: May 15, 2019                          _______                     _______
at Minneapolis, Minnesota.                          JOHN R. TUNHEIM
                                                        Chief Judge
                                                 United States District Court




                                          -11-
